Mr. Presiding Justice Holdom delivered the opinion of the court. 4. Building and construction contracts, § 25* — when only substantial performance of contract necessary. The owner of property Is not entitled to damages for delays in the performance of a building contract caused by her own acts, and substantial performance is all that is required of the contractor. 5. Appeal and erboe, § 1399* — when findings of fact by master approved by chancellor not disturbed. Where the evidence is conflicting the findings of fact by the master approved by the chancellor will not be disturbed on review where the evidence of the successful party found in the record is, if uncontradicted, sufficient to support the decree. 6. Appeal and error, § 1399* — what weight given findings of master. In case of conflicting evidence, the findings of a master are to be given the same weight as the verdict1 of a jury. 7. Interest, § 1* — when allowance in equity proper. The allowance of interest in a suit for a mechanic’s lien from the date of the master’s report is not error, since interest, in equity, is allowed because of equitable considerations, and equity gives or withholds interest, as under all the circumstances, it deems equitable and just.